DETAILED ACTION
This is a notice of allowance in response to Appeal Brief filed on 11/30/2020.
Claims 21-22 were added in the amendments filed on 12/10/2019.
Claim 6 is cancelled via examiner’s amendment.
Claims 1-5 and 7-22 are allowed and renumbered as claims 1-21.

Response to Arguments
Applicant’s arguments, see Appeal Brief, filed on 11/30/2020, with respect to claims 1-22 have been fully considered and are persuasive.  The 112 and 103 rejections have been withdrawn in view of the examiner’s amendment. A notice of allowance is issued within.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Arya Moshiri on 02/04/2021.

Please Amend in the Claims as per the following:
1. (Currently Amended) A computer-implemented method comprising, by one or more computing devices: 
identifying a mobile service provider network (SPN) of a user of an online social network and a geographic location of the user; 
accessing a service-provider table associated with the identified mobile SPN for the geographic location, wherein the service-provider table indexes a reliability score and a sampling amount for each of a plurality of messaging-service providers in the geographic location; 
determining, based on the service-provider table, whether one or more of the messaging service providers has a sampling amount in the geographic location below a threshold sampling amount; 
based on a ratio of a number of messages that were successfully delivered to their destinations via the messaging-service provider divided by a total number of messages that were sent via the messaging-service provider; 
selecting a messaging-service provider from the plurality of messaging-service providers indexed in the service-provider table based on the updated reliability scores of the messaging service providers having the sampling amount above the threshold sampling amount, wherein the selected messaging-service provider has a sampling amount above the threshold sampling amount; and 
sending a message to the user via the selected messaging service-provider.

2. (Currently Amended) The computer-implemented method of Claim 1, further comprising: 
accessing a social graph comprising a plurality of nodes and a plurality of edges connecting the nodes, each of the edges between two of the nodes representing a single degree of separation between them; wherein the plurality of nodes comprises: 
a first node corresponding to the user; and 
a plurality of second nodes corresponding to a plurality of other users of the online social network, respectively.

3. (Currently Amended) The computer-implemented method of Claim 1, wherein selecting a messaging-service provider comprises selecting a messaging-service provider with a highest reliability score.

computer-implemented method of Claim 1, wherein the sampling amount comprises a number of messages sent through the corresponding messaging service provider since the beginning of a regular interval of time.

5. (Currently Amended) The computer-implemented method of Claim 4, wherein the sampling amount is reset at the end of the regular interval of time.

6. (Cancelled)

7. (Currently Amended) The computer-implemented method of Claim [[1, further comprising determining that a particular message was successfully delivered when an action responsive to the particular message is detected.

8. (Currently Amended) The computer-implemented method of Claim [[1, further comprising determining that a particular message was not successfully delivered when an action responsive to the particular message is not detected before a pre-determined amount of time elapses.

9. (Currently Amended) The computer-implemented method of Claim 8, further
comprising based on determining that the particular message was not successfully delivered, resending the particular message via another messaging-service provider from the plurality of messaging-service providers based on the reliability scores of the messaging-service providers.

10. (Currently Amended) The computer-implemented method of Claim 3, further comprising: 
determining that the message to the user was not successfully delivered to the user; and 
re-sending the message to the user via another messaging-service provider with a next highest reliability score and a sampling amount that is greater than or equal to the threshold sampling amount.

computer-implemented method of Claim 1, where selecting the messaging-service provider is further based on costs of sending messages via each of the plurality of messaging-service providers.

12. (Currently Amended) The computer-implemented method of Claim 1, wherein the service-provider table comprises a plurality of tiers, each tier comprising messaging-service providers within a range of costs, wherein the selecting the messaging-service provider further comprises: 
assigning a priority to each messaging-search provider of the plurality of messaging service providers, wherein the priority is based on ordering the tiers by ascending cost and ordering the messaging-service providers within each tier by descending reliability score; and 
selecting the messaging-service provider with the highest priority.

13. (Currently Amended) The computer-implemented method of Claim 12, further comprising: 
determining that the message to the user was not successfully received by the user; and 
re-sending the message to the user via another messaging-service provider with a next highest priority.

14. (Currently Amended) The computer-implemented method of Claim 12, further comprising: 
periodically updating the reliability score and the cost of each of the plurality of service providers in the service-provider table; and 
re-assigning a priority to each of the plurality of service providers in the service-provider table.

15. (Currently Amended) The computer-implemented method of Claim 1, wherein the messaging-service provider comprises a short message service (SMS) gateway provider.

16. (Currently Amended) The computer-implemented method of Claim 1, wherein the message comprises a SMS message, a multimedia messaging service (MMS) message, a push notification, or a voice message.

17. (Currently Amended) The computer-implemented method of Claim 1, wherein the message comprises a request for confirmation of ownership of a device associated with an account of the user on the online social network.

18. (Currently Amended) The computer-implemented method of Claim 17, wherein the request comprises a hyperlink.

19. (Currently Amended) One or more computer-readable non-transitory storage media embodying software that is operable when executed to: 
identify a mobile service provider network (SPN) of a user of an online social network and a geographic location of the user; 
access a service-provider table associated with the identified mobile SPN for the geographic location, wherein the service-provider table indexes a reliability score and a sampling amount for each of a plurality of messaging-service providers in the geographic location; 
determine, based on the service-provider table, whether one or more of the messaging service providers has a sampling amount in the geographic location below a threshold sampling amount; 
send, for each messaging-service provider having a sampling amount in the geographic location below the threshold sampling amount, messaging traffic in the geographic location via the messaging-service provider until the sampling amount is at least greater than the threshold sampling amount, wherein the messaging traffic is used to update the reliability score for the messaging-service provider in the geographic location, wherein the threshold sampling amount is a pre-assigned minimum number of messages that need to be sent through the messaging-service provider to yield a sufficiently accurate reliability score, wherein the reliability score is [[based on a ratio of a number of messages that were successfully delivered to their destinations via the messaging-service provider divided by a total number of messages that were sent via the messaging-service provider; 

sending a message to the user via the selected messaging service-provider.

20. (Currently Amended) A system comprising: one or more processors; and a non-transitory memory coupled to the processors comprising instructions executable by the processors, the processors operable when executing the instructions to: 
identify a mobile service provider network (SPN) of a user of an online social network and a geographic location of the user; 
access a service-provider table associated with the identified mobile SPN for the geographic location, wherein the service-provider table indexes a reliability score and a sampling amount for each of a plurality of messaging-service providers in the geographic location; 
determine, based on the service-provider table, whether one or more of the messaging service providers has a sampling amount in the geographic location below a threshold sampling amount; 
send, for each messaging-service provider having a sampling amount in the geographic location below the threshold sampling amount, messaging traffic in the geographic location via the messaging-service provider until the sampling amount is at least greater than the threshold sampling amount, wherein the messaging traffic is used to update the reliability score for the messaging-service provider in the geographic location, wherein the threshold sampling amount is a pre-assigned minimum number of messages that need to be sent through the messaging-service provider to yield a sufficiently accurate reliability score, wherein the reliability score is [[based on a ratio of a number of messages that were successfully delivered to their destinations via the messaging-service provider divided by a total number of messages that were sent via the messaging-service provider; 


sending a message to the user via the selected messaging service-provider.

21. (Currently Amended) The computer-implemented method of claim 1, wherein the messaging traffic is test traffic.

22. (Currently Amended) The computer-implemented method of claim 1, wherein the messaging traffic is actual traffic.

Allowable Subject Matter
Claims 1-5 and 7-22 are allowed and renumbered as claims 1-21. Independent claims 1 and 19-20 have been amended to include subject matter from dependent claims that narrows the scope of the claimed invention and is now considered allowable.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior arts of record (i.e. Lambert, Yu, RantaAho, Sevilla, and Soni), individually or in combination, do not explicitly teach the totality of the independent claims when read in light of the specification. Although the prior arts of record are considered analogous references, the combination of these references would not be an obvious modification to the amended independent claims 1 and 19-20. 
In particular, the prior arts of record (i.e. Lambert, Yu, RantaAho, Sevilla, and Soni) does not explicitly teach identifying a mobile service provider network (SPN) of a user of an online social network and a geographic location of the user; accessing a service-provider table associated with the identified mobile SPN for the geographic location, wherein the service-provider table indexes a reliability score and a sampling amount for each of a plurality of messaging-service providers in the geographic location; 
Furthermore, the prior arts of record does not explicitly teach accessing a social graph comprising a plurality of nodes and a plurality of edges connecting the nodes, each of the edges between two of the nodes representing a single degree of separation between them; wherein the plurality of nodes comprises: a first node corresponding to the user; and a plurality of second nodes corresponding to a plurality of other users of the online social network, respectively; wherein the service-provider table comprises a plurality of tiers, each tier comprising messaging-service providers within a range of costs, wherein the selecting the messaging-service provider further comprises: assigning a priority to each messaging-search provider of the plurality of messaging service providers, wherein the priority is based on ordering the tiers by ascending cost and ordering the messaging-service providers within each tier by descending reliability score; and selecting the messaging-service provider with the highest priority.


The additional prior arts of record (i.e. Shao, Smith, Sakai, Brooks, Pulito, Seago, Bernstein, Farris, and Vadlakonda), although are analogous references, do not cure the deficiencies of the prior arts of record. Furthermore, all prior arts of record relate to social graphs and performing searches for objects within a social-networking environment. However, the prior arts of record do not explicitly disclose a method for selecting messaging-service providers for sending messages to users based on a user's location and service provider network, and further based on the messaging-service providers' reliability and costs in which increases the likelihood of a successful transmission while balancing that against cost considerations. Therefore, the claimed invention considering all claim limitations as a whole is novel and considered patentable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFTON HOUSTON whose telephone number is (571)270-0616.  The examiner can normally be reached on Monday through Friday from 8:00 am until 5:00 pm eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Kamal Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CLIFTON HOUSTON/             Examiner, Art Unit 2453                                                                                                                                                                                           

/Hitesh Patel/             Primary Examiner, Art Unit 2419                                                                                                                                                                                           

2/10/21